Ingraham, J.:
The questions presented on this application are the same as those presented in the proceeding against the same attorney decided herewith. (131 App. Div. 791.) For the reasons stated in the opinion on that appeal the order appealed from is reversed, with ten dollars costs and disbursements, the motion granted, with ten dollars costs to be paid by the attorney personally, and the attorney required within five days after the service óf this order to deliver the printed records in his possession to the petitioners.
Laughlin, Clarke, Houghton and Scott, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.